These appellants were indicted jointly with Lewis Watkins for the offense of "assault with intent to murder" one Oscar Neyman. While a severance was granted as to Lewis Watkins, and he was tried separately from the two appellants here, yet we are unable to distinguish the few questions presented to us for consideration on his appeal from those presented by this. Consequently, upon the authority of what we said in the opinion in Lewis Watkins v. State (8th Div. 542) ante, p. 134,113 So. 622, the judgment here appealed from is affirmed.